Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 11 recite  “ obtain response information for generating a response sentence to the user's voice, select at least one template phrase for generating the response sentence to the user's voice based on the stored dialogue history information, generate the response sentence using the response information and the at least one template phrase, and output the generated response sentence.”  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor” (or device), nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” (or device) language, “obtain response information…”, “select at least one template phrase …”, “generate the response sentence …”, and, “output the generated response sentence” in the context of this claim encompasses two people talking where the first person says “do you feel a chill?”, obtain an elaborate response “it is a bone-chilling 0 degrees”, and then outputs the response by saying it out loud.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements - using a processor to perform all of the above mentioned steps.  The use of a processor is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a microphone are merely for the purpose of data gathering and/or insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, dependent claims 2-10, 12-20 include additional steps that are directed towards clustering response, obtaining numerical values for importance, determining combination order for output, correcting the output, removing duplicates,  utilizing the server for domain-specific response, are considered “insignificant extra-solution activity to the judicial exception” because they fail to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anders (US 20190325864 A1) in further view of Amakasu (JP-2005332174-A)
With respect to claim 1 and 11 Anders teaches An electronic device/method comprising: 
a microphone (¶ [0041] In various implementations, speech capture module 110 may interface with hardware such as a microphone (not depicted) to capture an audio recording of a user's utterance(s)); 
a memory configured to store at least one instruction (¶ [0026] In addition, some implementations include one or more processors of one or more computing devices, where the one or y, and where the instructions are configured to cause performance of any of the aforementioned methods.) and dialogue history information (¶ [0044] As one non-limiting example, a neural network may be trained [neural network is trained on historical data] (and stored in database 113) such that an audio recording of a user's utterance [dialog]—or a feature vector extracted from the audio recording—may be applied as input across the neural network.)and
 a processor (¶ [0026] In addition, some implementations include one or more processors of one or more computing devices, where the one or more processors are operable to execute instructions stored in associated memory, and where the instructions are configured to cause performance of any of the aforementioned methods.) configured to be connected to the microphone and the memory and control the electronic device, 
wherein the processor, upon execution of the stored at least one instruction, is further configured to: based on a user's voice being input via the microphone, obtain response information for generating a response sentence to the user's voice (¶ [0075] For example, suppose fulfillment information generated by fulfillment module 124 indicates that the temperature will be above, say, 80 degrees Fahrenheit and there will be no clouds.), 
select at least one template phrase (¶ [0075]” …that the natural language output selected by natural language generator 126 be a phrase such as ‘It's gonna be a scorcher, don't forget your sunglasses.’ [template phrase] “) for generating the response sentence to the user's voice [[based on the stored dialogue history information]], 
generate the response sentence using the response information and the at least one template phrase (¶ [0075]” …that the natural language output selected by natural language generator 126 be a phrase such as ‘It's gonna be a scorcher, don't forget your sunglasses.’ “), and 
¶ [0075]” …that the natural language output selected by natural language generator 126 be a phrase such as ‘It's gonna be a scorcher, don't forget your sunglasses.’ “).
Anders does not explicitly recite, but Amakasu teaches generating the response sentence to the user's voice based on the stored dialogue history information (¶ [0011] In the dialogue method according to claim 3 of the present invention, when generating a response sentence, a response sentence having the same phrase type as the input phrase type included in the history information is preferentially generated.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Anders in view of Amakasu, in order to generate the response sentence to the user's voice based on the stored dialogue history information to store response sentences as history information, and response for determining response contents from history information ([010], Amakasu).


Claims 2,3, 4, 5, 12, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anders (US 20190325864 A1) and Amakasu (JP-2005332174-A) as applied to claims 1,2,3,2 and 11,12, 13, 12 respectively and in further view of Terry (US 20180373696 A1).
With respect to claim 2 and 12, Anders and Amakasu to not explicitly recite but Terry teaches wherein the processor, upon execution of the stored at least one instruction, is further configured to: 
obtain information related to a plurality of categories by clustering at least one of the response information and the stored dialogue history information (¶ [0156] Once the message question has been determined to belong to a category of simple question, and , ¶ [0016] In another embodiment, the systems and methods include responding to simple question using natural language processing. This referenced to the fundamental question categories, which causes the fact associated with the fundamental question category that the message concept references to be retrieved from the third party database. A response template for the fundamental question category that the message concept references to is also retrieved from the independent dataset, and populated with the fact. This final response can then be outputted.), 
obtain a plurality of phrases for generating the response sentence based on a plurality of template phrases corresponding to the information related to the plurality of categories (¶ [0156] Examples of simple questions include business hours, business location inquiry, “how are you” inquiries, questions pertaining to contacting a specific employee/department/extension, questions regarding inventory availability, etc [categories]. In addition, we also use the vector similarity and machine learning approach described above. It should be noted the response template may be a singular template, multiple templates that can be used interchangeably, or a template with variable features that may be psudo-randomly replaced to ensure the response is as “human sounding” as possible. For example, if the message asks “how are you” the response template could include “[Salutation], I [verb] [status] today.” The salutation could be randomly, or pseudo-randomly selected from the following: “Thanks for asking”, “Hi”, “Hey”, “You are so sweet” or the like. The verb could include the following: “am”, “am feeling”, “feel”, etc. The status could include: “happy”, “fine”, “great”, etc. This allows a total of at least 36 possible outputs for this question), and
 generate the response sentence by combining at least one of the plurality of phrases based on the stored dialogue history information and importance of the information related to the plurality of 340 allows the user to manage insights. As previously discussed, insights are a collection of categories used to answer some question about a document. For example, a question for the document could include “is the lead looking to purchase a car in the next month?” Answering this question can have direct and significant importance to a car dealership. Certain categories that the AI system generates may be relevant toward the determination of this question. These categories are the ‘insight’ to the question, and may be edited or newly created via the insight manager 340.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Anders and Amakasu in view of Terry, in order to obtain information related to a plurality of categories by clustering at least one of the response information and the stored dialogue history information, obtain a plurality of phrases for generating the response sentence based on a plurality of template phrases corresponding to the information related to the plurality of categories, and generate the response sentence by combining at least one of the plurality of phrases based on the stored dialogue history information and importance of the information related to the plurality of categories to  improve the classification of the messages ([0096], Terry);
With respect to claim 3 and 13, Anders and Amakasu to not explicitly recite but Terry teaches, wherein the processor, upon execution of the stored at least one instruction, is further configured to: 
obtain a numerical value representing importance of each information related to the plurality of categories based on the stored dialogue history information ([0154] The input semantic vector is compared to the semantic vector of the question categories and the most similar question category is chosen as the matched question if the similarity value (as measured by dot product and other approaches) is more than the minimum similarity value between all pairs of the variations in the question category), and 
belong to a category of simple question, the factual data answering the question may be looked up in accordance with the training provided from the campaign manager (at 2120)…).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Anders and Amakasu in view of Terry, in order to obtain a numerical value representing importance of each information related to the plurality of categories based on the stored dialogue history information, and generate the response sentence by combining at least one of the plurality of phrases corresponding to the information related to the plurality of categories based on the numerical value.to  improve the classification of the messages ([0096], Terry);

With respect to claim 4, 14, Anders and Amakasu to not explicitly recite but Terry teaches determine a combination order of at least one phrase corresponding to the information related to each category based on the numerical value representing the importance of each information related to the plurality of categories ([0154] As noted before, the campaign manager provides a training question, which may be combined with similar training questions belonging to the same category as the question posed by the campaign manager. For example, the campaign manager may submit the following training question: “what are your store hours?”. This question belongs to the category related to “store hours”. The campaign manager links this training question to a listing of hours on the store's website. The system may then pull up other questions that are known to fulfill the category of “store hours” and likewise link them to the provided dataset with the answer. An example of such an alternate known question could include: “when are you open?” or “When can I come in?”...The input semantic vector is compared to the semantic vector of the question categories and the most similar question category is  [based on numerical value] between all pairs of the variations in the question category. In the machine learning approach, we treat each question category as a class and each variation within the category as an instance labeled to belonging to that class and apply all the machine learning algorithms listed in the previous section to develop a model that is trained and applied in online mode.), and 
generate the response sentence by combining the at least one phrase according to the determined combination order ([0156] Once the message question has been determined to belong to a category of simple question, the factual data answering the question may be looked up in accordance with the training provided from the campaign manager… For example, if the message asks “how are you” the response template could include “[Salutation], I [verb] [status] today.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Anders and Amakasu in view of Terry, in order to determine a combination order of at least one phrase corresponding to the information related to each category based on the numerical value representing the importance of each information related to the plurality of categories, and generate the response sentence by combining the at least one phrase according to the determined combination order to  improve the classification of the messages ([0096], Terry);

With respect to claim 5,15, Anders and Amakasu to not explicitly recite but Terry teaches wherein the processor, upon execution of the stored at least one instruction, is further configured to: 
based on a user command implying determination of the importance of the information related to each category being input, determine a combination order of at least one phrase corresponding to the information related to the category based on the user command (¶ [0089] The insight manager 340 allows the user to manage insights. As previously discussed, insights are a collection of categories used importance to a car dealership. Certain categories that the AI system generates may be relevant [important] toward the determination of this question. These categories are the ‘insight’ to the question [user commands], and may be edited or newly created via the insight manager 340.and 
generate the response sentence by combining the at least one phrase according to the determined combination order (¶ [0156] Once the message question has been determined to belong to a category of simple question, the factual data answering the question may be looked up in accordance with the training provided from the campaign manager (at 2120).… For example, if the message asks “how are you” the response template could include “[Salutation], I [verb] [status] today.” The salutation could be randomly, or pseudo-randomly selected from the following: “Thanks for asking”, “Hi”, “Hey”, “You are so sweet” or the like. The verb could include the following: “am”, “am feeling”, “feel”, etc. The status could include: “happy”, “fine”, “great”, etc. This allows a total of at least 36 possible outputs for this question. This is important since the lead may send more than one simple question over the course of a message exchange, and having a static answer may appear “robotic” to the lead over time.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Anders and Amakasu in view of Terry, in order to,  based on a user command implying determination of the importance of the information related to each category being input, determine a combination order of at least one phrase corresponding to the information related to the category based on the user command, and generate the response sentence by combining the at least one phrase according to the determined combination order to  improve the classification of the messages ([0096], Terry);

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anders (US 20190325864 A1), Amakasu (JP-2005332174-A) and Terry (US 20180373696 A1) as applied to claims 2, 12 respectively and in further view of Thomas (US-10002130-B1)
With respect to claim 6,16, Anders, Amakasu, Terry to not explicitly recite but Thomas teaches wherein the processor, upon execution of the stored at least one instruction, is further configured to: 
based on a phrase corresponding to a first category not included in the stored dialogue history information existing among the plurality of obtained phrases, generate the response sentence to include the phrase corresponding to the first category (¶ figure 11-12 [“Sally Smith” was never mentioned in previous communications, and thus, not stored in the conversation history; the response shown in figure 12 includes “Sally Smith”] also see col. 9, lines 1-12 for saving topics in conversation history)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Anders and Amakasu in view of Thomas, in order to, based on a phrase corresponding to a first category not included in the stored dialogue history information existing among the plurality of obtained phrases, generate the response sentence to include the phrase corresponding to the first category to save the topic in a conversation history  (Col 9 ll 2, Thomas);

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anders (US 20190325864 A1), Amakasu (JP-2005332174-A) and Terry (US 20180373696 A1) as applied to claims 2, 12 respectively and in further view of Sapugay (US 20190294678 A1)
With respect to claim 8, 18, Anders, Amakasu and Terry do not explicitly recite but Sapugay teaches correct the generated response sentence to the user's voice based on the stored dialogue history information ([0013] In interpreting and analyzing user utterances, the user utterance may include a word or phrase for which there are multiple word vectors corresponding to multiple respective known meanings for the word. In order to identify the intended meaning, the agent automation 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Anders, Amakasu and Thomas in view of Sapugay, in order to correct the generated response sentence to the user's voice based on the stored dialogue history information to improve a conversational model to support a virtual agent that can automatically address future issues ([0050], Sapugay);

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anders (US 20190325864 A1) and Amakasu (JP-2005332174-A) as applied to claims 1 and 11 respectively and in further view of Rathnam (US 10470005 B1)
With respect to claim 10 and 20, Anders and Amakasu to not explicitly recite but Rathnam teaches determine whether to transmit the user's voice to an external server based on a domain of a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Anders, Amakasu in view of Rathnam, in order to determine whether to transmit the user's voice to an external server based on a domain of a text corresponding to the user's voice, based on the user's voice being determined to be transmitted to the external server, control the communicator to transmit the user's voice to the external server so that other information channels may be configured to provide the desired information (Col 14 ll 21-23, Rathnam);

Allowable Subject Matter
Claims 7, 17, 9, 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 7 and 17 recites “based on information related to categories corresponding to all of the plurality of obtained phrases being included in the stored dialogue history information, generate the response sentence by removing the plurality of phrases and selecting at least one of new template phrases. The closest teaching comes from Amakasu “([0027] The operation status of the different type determining means 106B will be described with reference to FIGS. In FIG. 10, the parameter extraction step and the wording type extraction step shown in FIG. 8 are omitted, and a situation in which a dialogue has already been performed four times and a fifth response sentence is being generated is shown. The same “weekday” type as the “weekday” type extracted from the input information is applied to the response sentences up to the fourth time (the data written to the internal parameter storage unit shown in FIG. 10). (See response sentences 1 to 4). On the other hand, the different type determination means 106B operates in the fifth response sentence, and the wording type “% date” of [the same expression type is prevented from the response]. As a result, it can be expected that the same wording is always used in the response sentence, and the mechanical impression is eased”. This and other cited references do not teach a new template phrase.
Claim 9 and 19 recite “based on meanings of at least two or more words among a plurality of words included in the response sentence to the user's voice being overlapped, generate the response sentence by removing the word with the overlapped meaning and recombining the plurality of phrases based on the stored dialogue history information”. The closest teaching comes from Suresh (US 20030171926) which teaches “Claim 15 … a duplicate word remover configured to remove duplicate words from the indexed contents”. However, this reference nor any other cited reference teaches two or more words among a plurality of words included in the response sentence.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. SATOH (US 20200090645 A1) teaches ”[0045] In this case, the scenario searching section 15 detects the above scenario in a case where the scenario searching section 15 (i) determines, from (a) a result of voice recognition of an input sentence and (b) a result of morphological analysis of the input sentence, that the input sentence satisfies the input sentence condition and (ii) determines, from the dialogue history DB 22, the node DB, and the node link DB, that the input sentence also satisfies the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657     

/HUYEN X VO/               Primary Examiner, Art Unit 2656